 





[ex10-1_001.jpg]

 

RECALL STUDIOS

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made and entered into
effective the 1st day of February, 2018 (the “Effective Date”) by and among
Recall Studios, Inc. (“Employer”) and Alexander Bafer (“Executive”), an
individual (each a “Party” and collectively, the “Parties”).

 

WITNESSETH:

 

WHEREAS, Employer is desirous of employing Executive pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Executive
is desirous of entering the employ of Employer pursuant to such terms and
conditions and for such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Executive agree as follows:

 

ARTICLE 1: EMPLOYMENT AND DUTIES:

 

1.1.        Employer agrees to employ Executive, and Executive agrees to be
employed by Employer, beginning as of the Effective Date and continuing for one
year thereafter (the “Term”), subject to the terms and conditions of this
Agreement. The Term shall automatically renew for successive one-year periods
unless either Party provides the other Party with written notice of its intent
not to renew at least thirty (30) days prior to the expiration of the then
current Term.

 

1.2.        Upon the Effective Date, Executive shall be employed as Chief
Executive Officer of Employer. Executive agrees to serve in the assigned
position and to perform diligently and to the best of Executive’s abilities the
duties and services appertaining to such position as determined by Employer, as
well as such additional or different duties and services appropriate to such
position which Executive from time to time may be reasonably directed to perform
by Employer.

 

1.3.        Executive shall, during the period of Executive’s employment by
Employer, devote Executive’s full business time, energy, and best efforts to the
business and affairs of Employer. The foregoing notwithstanding, the Parties
recognize and agree that Executive may engage in passive personal investments
and other business activities which do not conflict with the business and
affairs of the Employer or interfere with Executive’s performance of his duties
hereunder. In that regard, Executive may serve on the board of directors of up
to six corporations of his choice, so long as service on any such board
simultaneously with his service on Employer’s Board of Directors, if such
service is requested, does not constitute a violation of federal statutory
provisions, or related rules and regulations, pertaining to interlocking
directorships and the meeting times of such boards of directors do not conflict
with the meeting times of Employer’s Board of Directors. Executive shall be
permitted to retain any compensation received for such service on other
corporations’ boards of directors.

 

 

 



 

1.4.        Executive acknowledges and agrees that Executive owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Employer and to do no act which would intentionally injure
Employer’s business, its interests, or its reputation. It is agreed that any
direct or indirect interest in, connection with, or benefit from any outside
activities, particularly commercial activities, which interest might in any way
adversely affect Employer, or any of its affiliates, involves a possible
conflict of interest. In keeping with Executive’s fiduciary duties to Employer,
Executive agrees that Executive shall not knowingly become involved in a
conflict of interest with Employer, or its affiliates, or upon discovery
thereof, allow such a conflict to continue.

 

1.5.        Executive shall report to Employer’s Board of Directors from time to
time.

 

1.6.        Executive may participate in meetings of Employer’s Board of
Directors (the “Board”) as may be permitted by the Board and as relates to any
position as Chairman of the Board.

 

ARTICLE 2: COMPENSATION AND BENEFITS:

 

2.1.        In accordance with customary compensation practices, Executive will
receive $250,000.00 per year, commencing as of the Effective Date hereof, with
any pro rata portion payable on or about the first of the month after the
Effective Date, subject to applicable taxes and withholding, for so long as
Executive remains employed by Employer or unless or until this Agreement is
amended in writing by the Parties.

 

All compensation will be subject to standard payroll withholdings and taxes as
required by law.

 

2.2.        In addition, Executive will be eligible to receive a bonus, payable
in Employer’s sole discretion and participation in Employer’s 2014 Equity
Incentive Stock Plan (the “Plan”). The Plan provides for the issuance of up to
5,000,000 incentive stock options and nonqualified stock options. Pursuant to
this Agreement, Employer grants to Executive 250,000 nonqualified stock options
pursuant to the Plan.

 

2.3.        The amount of Executive’s compensation shall be reviewed
periodically, and at minimum shall be reviewed annually. It may be increased at
the sole discretion of the Board or its Compensation Committee, if any,
provided, however, that, consistent with the renewal provisions contained in
Article 1.1, supra, such compensation shall, after the initial Term, be placed
before the Board or the Compensation Committee, if any, for a requested increase
to cover cost of living expenses upon subsequent renewals of this Agreement.

 

2.4.        As of the Effective date, to the extent not already done, Employer
shall provide Executive with standard benefits ordinarily granted to an
executive in Executive’s position and ordinarily associated with the custom and
practice of the industry, if any.

 

2.5.        From and after the Effective Date, Employer shall pay, or reimburse
Executive, for all ordinary, reasonable and necessary expenses which Executive
incurs in performing Executive’s duties under this Agreement including, but not
limited to, travel, entertainment, professional dues and subscriptions, and all
dues, fees and expenses associated with membership in various professional,
business and civic associations and societies of which Executive’s participation
is in the best interest of Employer.

 

 

 



 

2.6.        While employed by Employer, Executive shall be allowed to
participate, on the same basis generally as other Executives of Employer, in all
general Executive benefit plans and programs, including improvements or
modifications of the same, which on the effective date or thereafter are made
available by Employer to all or substantially all of Employer’s executive
Executives. Such benefits, plans, and programs may include, without limitation,
medical, health, and dental care, life insurance, disability protection, and
qualified retirement plans. Except as specifically provided herein, nothing in
this Agreement is to be construed or interpreted to provide greater rights,
participation, coverage, or benefits under such benefit plans or programs than
provided to executive Executives pursuant to the terms and conditions of such
benefit plans and programs.

 

2.7.        Employer shall not by reason of this Article 2 be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
incentive compensation or Executive benefit program or plan, so long as such
actions are similarly applicable to covered Executives generally.

 

2.8.        Employer may withhold from any compensation, benefits, or amount
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.

 

ARTICLE 3: TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH
TERMINATION:

 

3.1.        Executive’s employment with Employer shall be terminated (i) upon
the death of Executive; (ii) for Cause, as defined in Section 3.3; or (iii) upon
Executive’s permanent disability (permanent disability being defined as
Executive’s physical or mental incapacity to perform his usual duties as an
Executive with such condition likely to remain continuously for more than three
months, provided, however, that in such event, Executive’s employment shall be
continued hereunder for a period of not less than one year from the date of such
disability, but not beyond the end of the Term, with Executive’s base salary
during such period to be reduced by any Employer-financed disability benefits.

 

3.2.        If Executive’s employment is terminated by reason of the death of
Executive or permanent disability of Executive (as defined in Section 3.1), all
future compensation to which Executive is otherwise entitled and all future
benefits for which Executive is eligible shall become due and payable as of the
date of termination, except as specifically provided in this Section 3.2.
Executive, or his estate in the case of Executive’s death, shall be entitled to
Executive’s pro rata salary through the date of such termination and shall be
entitled to any individual bonuses or individual incentive compensation not yet
paid but due under Employer’s plans but shall not be entitled to any other
payments by or on behalf of Employer except for those which may be payable
pursuant to the terms of Employer’s Executive benefit plans or by virtue of
Executive’s ownership of Employer’s stock which shall remain unaffected by the
termination of Executive’s employment.

 

3.3.        The Company shall have the right to terminate Executive’s employment
under this Agreement at any time for Cause, which termination shall be effective
immediately. Termination for “Cause” shall include termination for:

 

 

 



 

(i) material breach of this Agreement by Executive;

 

(ii) intentional nonperformance or mis-performance of such duties, or refusal to
abide by or comply with the reasonable directives of his superior officers, or
the Employer’s policies and procedures;

 

(iii) Executive’s negligence in the performance of his material duties under
this Agreement;

 

(iv) Executive’s willful dishonesty, fraud or misconduct with respect to the
business or affairs of the Employer, that in the reasonable judgment of the
Board materially and adversely affects Employer;

 

(v) Executive’s conviction of, or a plea of nolo contendere to, a felony or
other crime involving moral turpitude; or

 

(vi) the commission of any act in direct or indirect competition with or
materially detrimental to the best interests of Employer that is in breach of
Executive’s fiduciary duties of care, loyalty and good faith to Employer.

 

“Cause” will not, however, include any actions or circumstances constituting
Cause under clause (i) or (ii) above if Executive cures such actions or
circumstances within 30 days of receipt of written notice from Employer setting
forth the actions or circumstances constituting Cause. In the event Executive’s
employment under this Agreement is terminated for Cause, Executive shall
thereafter have no right to receive compensation or other benefits under this
Agreement.

 

ARTICLE 4: OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY & CONFIDENTIAL
INFORMATION:

 

4.1.        All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Executive, individually or in conjunction with others, during
Executive’s employment by Employer (whether during business hours or otherwise
and whether on Employer’s premises or otherwise) which relate to Employer’s
business, products or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing ad trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks), and all writings or materials of any
type embodying any of such items, shall be disclosed to Employer and are and
shall be the sole and exclusive property of Employer.

 

4.2.        Executive acknowledges that the businesses of Employer and its
affiliates are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Employer, or its affiliates use in their business to
obtain a competitive advantage over their competitors. Executive further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Employer, and its affiliates in maintaining their competitive position.
Executive hereby agrees that Executive will not, at any time during or after his
employment by Employer, make any unauthorized disclosure of any confidential
business information or trade secrets of Employer, or its affiliates, or make
any use thereof, except in the carrying out of his employment responsibilities
hereunder. The above notwithstanding, a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial or other legal proceeding in which Executive’s
legal rights and obligations as an Executive or under this Agreement are at
issue; provided, however, that Executive shall, to the extent practicable and
lawful in any such events, give prior notice to Employer of his intent to
disclose any such confidential business information in such context so as to
allow Employer an opportunity (which Executive will not oppose) to obtain such
protective orders or similar relief with respect thereto as it may deem
appropriate.

 

 

 



 

4.3.        All written materials, records, and other documents made by, or
coming into the possession of, Executive during the period of Executive’s
employment by Employer which contain or disclose confidential business
information or trade secrets of Employer, or its affiliates shall be and remain
the property of Employer, or its affiliates, as the case may be. Upon
termination of Executive’s employment by Employer, for any reason, Executive
promptly shall deliver the same, and all copies thereof, to Employer.

 

ARTICLE 5: POST-EMPLOYMENT AND NON-COMPETITION OBLIGATIONS:

 

5.1.        As part of the consideration for the compensation and benefits to be
paid to Executive hereunder, and as an additional incentive for Employer to
enter into this Agreement, Employer and Executive agree to the non-competition
provisions of this Article 5. Executive agrees that during the period of
Executive’s non-competition obligations hereunder (twelve months), Executive
will not, directly or indirectly for Executive or for others, in any geographic
area or market where Employer or any of their affiliated companies are
conducting any business (other than de minimis business operations) as of the
date of termination of the employment relationship or have during the previous
twelve months conducted any business (other than de minimis business
operations):

 

(i) engage in any business directly competitive with any business (other than de
minimis business operations) conducted by Employer or any of Employer’s
affiliates;

 

(ii) render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
directly competitive with any business(other than de minimis business
operations) conducted by Employer or any of Employer’s affiliates; or

 

(iii) induce any Executive of Employer or any of its affiliates (other than
Executive’s personal secretary or administrative assistant)to terminate his
employment with Employer, or its affiliates, or hire or assist in the hiring of
any such induced Executive by any person, association, or entity not affiliated
with Employer. These non-competition obligations shall extend until two years
after termination of the employment relationship between Employer and Executive.
The above notwithstanding, nothing in this Section 5.1 shall prohibit Executive
from engaging in or being employed by any entity that engages in the provision
of management consulting or other consulting services to third parties, even
where such entity on occasion renders advice or services to, or otherwise
assists, any other person, association, or entity who is engaged, directly or
indirectly, in any business directly competitive with any business conducted by
Employer or any of Employer’s affiliates, so long as Executive does not
personally, directly or indirectly (A) participate in rendering such advice,
services or assistance to any such competing person, association or entity, (B)
provide any information or other assistance to any other person employed by
Executive or by any such consulting entity for use, directly or indirectly, in
rendering such assistance to any competing person, association or entity or (C)
engage in any conduct which would be violative of the provisions of Article 4
hereof.

 

 

 

 



5.2.        Executive understands that the foregoing restrictions may limit his
ability to engage in certain businesses in any geographic area or market where
Employer or any of their affiliated companies are conducting any business (other
than de minimis business operations) during the period provided for above, but
acknowledges that Executive will receive sufficiently high remuneration and
other benefits under this Agreement to justify such restriction. Executive
acknowledges that money damages would not be sufficient remedy for any breach of
this Article 5 by Executive, and agrees that Employer, on its own behalf or on
behalf of any of its affiliates, shall be entitled to specific performance and
injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for a breach of this Article
5, but shall be in addition to all remedies available at law or in equity to
Employer, including, without limitation, the recovery of damages from Executive
and his agents involved in such breach.

 

5.3.        It is expressly understood and agreed that Employer and Executive
consider the restrictions contained in this Article 5 to be reasonable and
necessary to protect the proprietary information and goodwill of Employer and
its affiliates. Nevertheless, if any of the aforesaid restrictions are found by
a court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.

 

ARTICLE 6: MISCELLANEOUS:

 

6.1.        For purposes of this Agreement, (i) the terms “affiliates” or
“affiliated” means an entity who directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Employer or in which Employer has a 50% or more equity interest, and (ii) any
action or omission permitted to be taken or omitted by Employer hereunder shall
only be taken or omitted by Employer upon the express authority to do so.

 

6.2.        For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Executive or Employer, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the respective Parties at their
last known address or electronic mail address if routinely used.

 

6.3.        This Agreement shall be governed in all respects by the laws of the
State of New York, excluding any conflict-of-law rule or principle that might
refer to the laws of another State or country. Any action or proceeding arising
from or related to this Agreement, which cannot be resolved to the mutual
satisfaction of Executive and Employer within thirty (30) days from the date
that either Party informs the other in writing that such dispute or disagreement
exists (or such longer period as may be mutually agreed upon in writing), shall
be finally settled by an arbitration conducted in the English language by the
American Arbitration Association (AAA). Any arbitration instituted under shall
be conducted in the AAA offices in the County of New York, in the State of New
York. The arbitration award shall be final and binding upon the Parties and
judgment may be entered thereon, upon the application of either Party, by any
court having jurisdiction. Each Party shall bear its own costs and expenses
incurred in preparing and presenting its case; the cost of the arbitration,
including the fees and expenses of the arbitrators, will be shared equally by
the Parties, unless the arbitration award provides otherwise.

 

 

 



 

6.4.        No failure by either Party hereto at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

6.5.        It is a desire and intent of the Parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.

 

6.6.        This Agreement shall be binding upon and inure to the benefit of
Employer and any other person, association, or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of
Employer by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Executive’s rights and obligations under this
Agreement are personal and such rights, benefits, and obligations of Executive
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
Employer, other than in the case of death or incompetence of Executive.

 

6.7.        This Agreement replaces and merges any previous agreements and
discussions pertaining to the subject matter covered herein. This Agreement
constitutes the entire agreement of the Parties with regard to such subject
matter, and contains all of the covenants, promises, representations,
warranties, and agreements between the Parties with respect such subject matter.
Each Party to this Agreement acknowledges that no representation, inducement,
promise, or agreement, oral or written, has been made by either Party with
respect to such subject matter, which is not embodied herein, and that no
agreement, statement, or promise relating to the employment of Executive by
Employer that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by each Party whose rights hereunder are affected thereby, provided that
any such modification must be authorized or approved by the Board of Directors
of Employer.

 

6.8.       Executive represents that Executive has carefully read and fully
understands all of the provisions of this Agreement, that Executive has been
advised to consult with an attorney and has done so or is otherwise competent to
execute this Agreement, that Executive’s agreement to execute this Agreement has
not been obtained by any duress and that Executive freely and voluntarily enters
into it, and that Executive has read this document in its entirety and fully
understands the meaning, intent and consequences of this document.

 

[this section intentionally left blank]

 

 

 



 

IN WITNESS WHEREOF, Employer and Executive have duly executed this Agreement on
the date first stated above.

 

CAROLCO PICTURES, INC.:         By: /s/ Frank Esposito     Frank Esposito      
  EXECUTIVE:           /s/ Alexander Bafer     Alexander Bafer  

 

 

 

 

